Citation Nr: 0842061	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  06-06 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for cerebral vascular 
disease. 

2.  Entitlement to service connection for a digestive system 
hemorrhage, also claimed as diverticulitis. 

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

4.  Entitlement to service connection for bilateral basal 
ganglia.

5.  Entitlement to service connection for a thyroid 
disability, to include hyperthyroidism, thyroid nodules, an 
enlarged goiterous thyroid and multi nodular goiter.

6.  Entitlement to service connection for degenerative joint 
disease.

7.  Entitlement to service connection for a cyst behind the 
left ear. 

8.  Entitlement to compensation under 38 U.S.C. § 1151 for 
hearing loss and numbness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Army 
from April 1964 to April 1966.  

Procedural history 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating decision by the 
Houston RO which denied service connection for the eight 
issues listed on the title page.  The veteran initiated an 
appeal of this decision and requested de novo review by a 
Decision Review Officer (DRO).  
The DRO issued a statement of the case (SOC) in December 2005 
which continued to deny his claims.  The veteran's appeal was 
perfected with the timely submission of his substantive 
appeal (VA Form 9) in January 2006.

The veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge in San Antonio, 
Texas August 2008.  He was also provided a hearing at the 
Houston RO before a DRO in May 2006.  Transcripts of these 
hearings have been associated with the veteran's VA claims 
folder.

Clarification of issues on appeal 

The veteran has raised three separate claims relating to 
thyroid disorder(s):  
service connection for hyperthyroidism, for thyroid nodules 
and for an enlarged goiterous thyroid and multinodular 
goiter.  In essence, these amount to one disability, 
variously stated.  Because the outcome is the same, for the 
sake of economy the Board is combining these three issues 
into one issue, as stated above. 

Remanded issues

The issue of entitlement to service connection for a cyst 
behind the left ear and compensation under 38 U.S.C. § 1151 
for hearing loss and numbness are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the VA Appeals Management Center (AMC) in Washington, DC.  
The veteran will be notified if further action is required on 
his part.  


FINDINGS OF FACT

1.  A preponderance of the evidence of record is against a 
finding that the veteran was exposed to toxic "nerve gas" 
in service.

2.  A preponderance of the evidence of record is against a 
finding that the veteran's currently diagnosed 
cerebrovascular disease existed during military service or is 
related to his military service. 

3.  A preponderance of the evidence of record is against a 
finding that the veteran's currently diagnosed diverticulitis 
existed during military service or is related to his military 
service.

4.  A preponderance of the evidence of record is against a 
finding that the veteran's currently diagnosed GERD disease 
existed during military service or is related to his military 
service. 

5.  A preponderance of the evidence of record is against a 
finding that the veteran's currently diagnosed bilateral 
basal ganglia existed during military service or is related 
to his military service. 

6.  A preponderance of the evidence of record is against a 
finding that the veteran's currently diagnosed thyroid 
disabilities existed during military service or are related 
to his military service. 

7.  A preponderance of the evidence of record is against a 
finding that the veteran's currently diagnosed degenerative 
joint disease existed during military service or is related 
to his military service. 


CONCLUSIONS OF LAW

1.  The veteran's cerebrovascular disease was not incurred in 
or aggravated by active military service, and may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. § 3.303 (2008).

2.  The veteran's diverticulitis was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2008).

3.  The veteran's GERD was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).

4.  The veteran's bilateral basal ganglia was not incurred in 
or aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2008).

5.  The veteran's thyroid disabilities, to include 
hyperthyroidism, thyroid nodules, enlarged goiterous thyroid 
and multi nodular goiter was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).

6.  The veteran's degenerative joint disease was not incurred 
in or aggravated by active military service, and may not be 
so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Issues 1-6: Entitlement to service connection for cerebral 
vascular disease, a digestive system hemorrhage, GERD, 
bilateral basal ganglia, a thyroid disability and 
degenerative joint disease. 

The veteran seeks entitlement to service connection for 
cerebral vascular disease, diverticulitis, GERD, bilateral 
basal ganglia, a thyroid disease and degenerative joint 
disease.  For the sake of economy, because these six issues 
involve the application of the same law to virtually 
identical facts, the Board will address them together.

As is discussed elsewhere in this decision, the issues of 
entitlement to service connection for a cyst behind the left 
ear and compensation under 38 U.S.C. § 1151 for hearing loss 
and numbness are being remanded for further development. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in letters from the RO 
dated November 2003 and February 2004, including a request 
for evidence of "a relationship between your current 
disability and an injury, disease, or event in military 
service."  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
November 2003 and February 2004 notice letters, whereby the 
veteran was advised of the provisions relating to the VCAA.  
Specifically, the veteran was advised that VA would assist 
him with obtaining copies of medical records in possession of 
a Federal department or agency and assist him in obtain 
obtaining non-federal records.  

With respect to private treatment records, the letters 
informed the veteran that the VA would make reasonable 
efforts to obtain private medical records for any treatment 
and/or procedure for his claimed conditions.  Furthermore, 
the VA has provided the veteran with multiple copies of VA 
Form 21-4142, Authorization and Consent to Release 
Information, which the veteran could complete to release 
private medical records to the VA.  

The November  2003 and February 2004 letters further 
emphasized:  "You must give us enough information about your 
records so that we can request them from the person or agency 
that has them.  If the holder of the records declines to give 
us the records or asks for a fee to provide them, we'll 
notify you of the problem.  It's your responsibility to make 
sure that we receive all requested records that aren't in the 
possession of a Federal department or agency." [Emphasis as 
in the original letters.] 

The February 2004 VCAA letter further advised the veteran as 
follows:  "If there is any other evidence or information 
that you think will support your claim, please let us know."  
See the February 18, 2004 VCAA letter, page 5.  The VCAA 
letter thus complied with the "give us everything you've 
got" requirement of 38 C.F.R. § 3.159(b)(1) because the 
letter informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.  
[The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim, 
38 C.F.R. § 3.159(b)(1).]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in a March 20, 2006 letter which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  
The veteran was also advised in the letter as to examples of 
evidence that would be pertinent to a disability rating, such 
as on-going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
veteran's service treatment records, VA outpatient treatment 
records and his records from the Social Security 
Administration. 
 
The Board observes that a medical opinion regarding the 
etiology of the veteran's claimed disabilities has not been 
obtained.  However, for reasons explained immediately below, 
such an examination and medical opinion are not necessary.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.

As will be discussed below, there is already medical evidence 
that the veteran currently has cerebral vascular disease, 
diverticulitis, GERD, bilateral basal ganglia, 
hyperthyroidism, thyroid nodules, an enlarged goiterous 
thyroid and multi nodular goiter as well as degenerative 
joint disease.  The record is missing critical evidence of 
that an event, injury, or disease occurred in service, 
McLendon element (2), and the veteran's claims are being 
denied on that basis.  The outcome of this case thus hinges 
on matters other than those which are amenable to VA 
examination and medical opinion.  Specifically, resolutions 
of the claims of entitlement to service connection hinge 
directly or indirectly upon whether the veteran suffered an 
in-service injury or disease.  That question cannot be 
answered via medical examination or opinion, but rather on 
evidence already in the file, in particular the veteran's 
service medical records.

As explained in greater detail below, the outcome of the 
claim of service connection hinges on what occurred, or more 
precisely what did not occur, during service. In the absence 
of evidence of in-service disease or injury, referral of this 
case for an opinion as to etiology would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the veteran's claimed 
disability and his military service would necessarily be 
based solely on the veteran's uncorroborated assertions 
regarding what occurred in service.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant]. 

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus. Significantly, in this case 
there is no objective evidence of in-service disease or 
injury.

Under the circumstances presented in this case, a remand 
ordering a medical examination would serve no useful purpose. 
Accordingly, the Board has determined that a medical opinion 
is not necessary in the instant case. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
He exercised the option of a personal hearing and was 
afforded one in  May 2006 and August 2008 as detailed in the 
Introduction.

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including cardiovascular 
disease and arthritis, when manifested to a compensable 
degree within the initial post-service year.  See 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2008).


In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - mustard gas exposure

Pursuant to 38 C.F.R. § 3.316, exposure to certain specified 
vesicant agents during active military service, together with 
the subsequent development of certain diseases, is sufficient 
to establish service connection in the following 
circumstances: (1) full-body exposure to nitrogen or sulfur 
mustard during active military service, together with the 
subsequent development of chronic conjunctivitis, keratitis, 
corneal opacities, scar formation, nasopharyngeal cancer, 
laryngeal cancer, lung cancer (excluding mesothelioma), or 
squamous cell carcinoma of the skin; (2) full-body exposure 
to nitrogen or sulfur mustard or Lewisite during active 
military service together with the subsequent development of 
a chronic form of laryngitis, bronchitis, emphysema, asthma, 
or chronic obstructive pulmonary disease (COPD); or (3) full-
body exposure to nitrogen mustard during active military 
service together with the subsequent development of acute 
nonlymphocytic leukemia.  See 38 C.F.R. § 3.316 (2008).



Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b) (2008).

Analysis 

With respect to Hickson element (1), the medical evidence 
indicates that the veteran has been diagnosed with 
cerebrovascular disease, diverticulosis, GERD, bilateral 
basal ganglia, hyperthyroidism, multiple thyroid nodules, an 
enlarged goiterous thyroid and multi nodular goiter as well 
as degenerative joint disease of the bilateral shoulders and 
hips.  Hickson element (1) has therefore been met for these 
issues. 

With respect to Hickson element (2), the Board will 
separately discuss in-service disease and injury. 

Concerning in-service disease, there is no medical evidence 
of a vascular disease, a thyroid disease, a digestive disease 
or diverticulitis, basal ganglia or degenerative joint 
disease during service.  The service treatment records reveal 
that the veteran did not report any such problems while in 
service and the veteran's vascular system, endocrine system, 
musculoskeletal system and neurologic evaluations were all 
normal upon separation. 

In addition, there is no indication that the veteran's 
currently diagnosed cerebral vascular disease and/or 
arthritis manifested within the one year presumptive period 
after service.  Indeed, it appears that these disabilities 
were not diagnosed until several decades after the veteran 
left military service in 1966.

Concerning injury, the veteran has stated that he was exposed 
to "nerve gas" many times during military service.  See the 
May 2006 hearing transcript, pages 4-5.  He has alleged that 
while training new recruits how to use a gas mask he would 
take his mask off while in a room filled with gas.  See the 
August 2008 hearing transcript, pages 4-5.  The veteran has 
also alleged that he participated in an unspecified military 
experiment, evidently involving some sort of toxic gas.  See 
a June 14, 1992 statement from the veteran.  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability.

The Board initially observes that there is no evidence that 
the veteran was exposed to mustard gas or lewisite, and he 
does not appear to claim otherwise.  Nor does he have any of 
the disabilities listed in 38 C.F.R. § 3.316.  rather, the 
veteran contends that his various disabilities are the result 
of his exposure to "nerve gas".

In this case, the veteran's military occupational specialty 
(MOS) was armor intelligence specialist.  There is no 
indication in the official records that the veteran was 
involved in chemical warfare.   

The Board does not necessarily doubt that the veteran may 
have trained recruits how to properly use a gas mask.  It is 
common knowledge, however, that basic military training in 
the use of gas masks involves the use of tear gas.  The 
veteran's contention that new recruits would be taught how to 
use a gas mask while being exposed to nerve gas is simply 
unbelievable.  The veteran has not explained how he could be 
exposed to "nerve gas" on numerous occasion in service 
without protective equipment and yet there were no immediate 
ill effects.  His in-service treatment records do not 
indicate that he was treated for exposure to gas of any kind, 
and his separation physical examination was entirely negative 
for any abnormalities.  Indeed, there are no medical 
treatment records which record any complaints of, or diagnose 
any of the above-listed disabilities for more than twenty 
years after the veteran separated from military service.  
  
Furthermore, there is no evidence that the veteran was ever 
involved in any form of military experimentation, and he has 
not submitted a scintilla of evidence in support of this 
contention.  

The evidence of record thus indicates that the only exposure 
to gas in service was of a benign variety used in training.  
The only evidence that the veteran was exposed to toxic nerve 
gas comes from his own statements, which the Board finds to 
be lacking in credibility.  

In short, the Board finds that an in-service injury did not 
occur.  Hickson element (2) has not been met, and the 
veteran's claim fails on this basis alone.

With respect to Hickson element (3), in the absence of an in-
service disease or injury, it follows that medical nexus is 
necessarily lacking.  Indeed, the evidence of record does not 
include any medical statements attempting to link the 
veteran's disabilities to his military service.

To the extent that the veteran and his representative contend 
that a medical relationship exists between his diagnosed 
disabilities and service, any such statements offered in 
support of the veteran's claim do not constitute competent 
medical evidence and cannot be accepted by the Board.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

Accordingly, Hickson element (3) has not been met, and the 
veteran's claim fails on this basis as well.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claims of entitlement to service connection, as 
Hickson elements (2) and (3) have not been met.  
The benefits sought on appeal are accordingly denied.


ORDER

Entitlement to service connection for cerebral vascular 
disease is denied.

Entitlement to service connection for digestive system 
hemorrhage also claimed as diverticulitis is denied.  

Entitlement to service connection for GERD is denied.

Entitlement to service connection for bilateral basal ganglia 
is denied.

Entitlement to service connection for a thyroid disability, 
to include hyperthyroidism, thyroid nodules, an enlarged 
goiterous thyroid and multi nodular goiter is denied.

Entitlement to service connection for degenerative joint 
disease is denied.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
issues of entitlement to service connection for a cyst behind 
the left ear and entitlement to compensation under 
38 U.S.C. § 1151 for hearing loss and numbness must be 
remanded for further evidentiary development. 

7.  Entitlement to service connection for a cyst behind the 
left ear. 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus. See Hickson, supra.

In this case the veteran has testified as to having 
reoccurring cysts behind his left ear.  While the record does 
not contain a diagnosis of a left ear cyst, the veteran is 
considered competent to establish such a diagnosis since a 
cyst, is a condition capable of identification by a lay 
person. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

With respect to Hickson element (2), the veteran's service 
medical records indicate that he was treated for a cyst 
behind his left ear in September 1964 and in February 1966.  
Therefore, Hickson element (2) has been satisfied. 

With respect to Hickson element (3), this case presents 
certain medical questions which cannot be answered by the 
Board. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
[the Board is prohibited from exercising its own independent 
judgment to resolve medical questions].  These questions 
concern the relationship, if any, between the cysts claimed 
by the veteran to currently exist and the cysts identified 
during military service. This question must be addressed by 
an appropriately qualified physician.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. 
§ 3.159(c)(4) (2008) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].

Accordingly, this issue is remanded so that the veteran may 
be medically examined.  If a cyst is identified, an opinion 
should be rendered as to any relationship to the veteran's 
military service. 

8.  Entitlement to compensation under 38 U.S.C. § 1151 for 
hearing loss and numbness.

In the present case the medical evidence reflects that the 
veteran underwent a right ear tympanoplasty in November 2001.  
Following the surgery, the veteran's hearing worsened and he 
began to experience right ear numbness.  A second surgery was 
performed in February 2002 found an improperly positioned 
malleus. 

In March 2004 a VA examiner stated that "one cannot know 
whether there was some structural variation in the 
attachments of the malleus that permitted displacement from 
the forces during the healing process, or inadvertent 
displacement during the hearing process."  

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions]. These 
questions concern whether the additional hearing loss and 
numbness experienced by the veteran following his November 
2001 surgery were the result of carelessness or negligence on 
the part of VA or were an event not reasonably foreseeable.  
These questions must be addressed by an appropriately 
qualified physician.  See Charles supra. 

Accordingly, the case is REMANDED for the following action:

1.  VBA should arrange for the veteran to 
be examined by a physician.  If the 
claimed cyst behind the left ear is 
identified and diagnosed, or if the 
examiner finds evidence of the occurrence 
at times of such a cyst, the examining 
physician should review the veteran's VA 
claims folder and provide an opinion, with 
supporting rationale, as to whether there 
is any relationship between the veteran's 
current left ear cyst and his in-service 
cyst.  A report should be prepared and 
associated with the veteran's VA claims 
folder.

2.  The veteran's claims folder should be 
referred for review by an appropriately 
qualified physician.  The reviewing 
physician should provide an opinion as to 
whether the additional hearing loss and 
numbness experienced by the veteran 
following his November 2001 surgery was 
caused by carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on the part of 
VA in furnishing care to the veteran, as 
well as whether such consequences were or 
were not reasonably foreseeable.  If 
physical examination and/or diagnostic 
testing is deemed by the reviewing 
physician to be necessary, such should be 
scheduled.  A report should be prepared 
and associated with the veteran's VA 
claims folder. 

3.  Following the completion of the 
foregoing development, and after 
undertaking any additional development 
which it deems to be necessary, VBA should 
then readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied VBA should provide the veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response. 
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals 


 Department of Veterans Affairs


